DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Furuyama (U.S. Patent No. 5,367,891).
Furuyama (‘891) discloses a fastening structure (see Figs. 1-5, and particularly Fig. 3c  and at least col. 3, lines 56-64), comprising:
[note:  col. 3, lines 52-64, discloses “ In FIGS. 2 through 6 there are shown an example in which the projections 4, 4 are provided in a projecting manner on an external periphery of the cylindrical fitting end 2b and in which the connecting member 1b is fitted into the opposing connecting member 1a. However, as a modified example, the following construction as shown in FIG. 3(c) may be employed. Namely, the projections 4,4 are formed in a projecting manner on an internal surface of the cylindrical fitting end 2b, and the connecting member 1b is fitted onto an external surface of the other 1a of the connecting members 1a, 1b so as to detachably engage the projections 4,4 with the guide grooves 3, 3.”]
a circular sleeve (1b) and a coupling member (1a);  
one end of the circular sleeve being a connecting end (end at proximal to 7), an end face of another end (2b) of the circular sleeve being recessed to form a receiving trough (trough which magnet 6 occupies therein), a bottom (shown in Fig. 4) of the receiving trough being 
the coupling member (1a) having a cylindrical shape (as depicted in Fig. 2a), a second magnetic member (5) corresponding to the first magnetic member (6) being disposed inside one end (2b) of the coupling member (as shown in at least Fig. 4), the first magnetic member (6) and the second magnetic member (5) having repulsive magnetic poles (col. 4, lines 62-63 state “sufficient repelling forces due to opposing magnetic poles at the time of engagement can be secured”, and col. 5, lines 11-14 states “the projections and the guiding grooves are automatically brought into engagement due to the repelling forces of the opposite magnetic poles on the magnetic attracting surfaces. It follows that the engagement and disengagement of the connecting members can easily be made simply by the thrusting (or inserting) and the rotating operations. Fitting portions are normally disengaged by external forces of repelling or separating them apart. In this invention, on the other hand, the fitting portions are caused to be connected or fixed together by means of the operating forces to magnetically repel or separate them apart.”; and as demonstrated in Fig. 5), at least one guide groove (3) being formed on an outer wall of the coupling member (1a), one end of the guide groove (3) being an open axial groove (3a) with an opening at an edge of the coupling member, another end of the guide groove being a closed axial groove (3c), the closed axial groove (3c) having a stop end (as shown in Fig. 2a) at its distal end thereof, the guide groove having a transverse groove (3b) between the open axial groove (3a) and the closed axial groove (3c) to communicate with the open axial groove (3a) and the closed axial groove (3c); another end of the coupling member (1a) being a pivot end (7, Fig. 2a)); and 
wherein when the coupling members to be fitted in the receiving trough, the protruding post (4) is inserted in the guide groove (3) from the opening of the open axial groove (3a) and passes through the transverse groove (3b), through the first magnetic member and the second magnetic member to repel each other, the protruding post (4) is locked to the stop end of the closed axial groove (3c);
(concerning claim 2) the bottom of the receiving trough is further recessed to form a first accommodating hole (hole which magnet 6 being disposed therein, as shown in Fig. 4) for accommodating the first magnetic member (6);
(concerning claim 4) the guide groove (3) has a "7"- like shape (as shown in Fig. 2a); and (concerning claim 5) the first magnetic member (6) and the second magnetic member (5) .
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Analogous fastening structures employing magnets are represented by 
Nakamura (U.S. Patent No. 4,622,726) and Garber (U.S. Patent No. 7,523,527).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J Sandy whose telephone number is (571)272-7073. The examiner can normally be reached m-f 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Robert Sandy/            Primary Examiner, Art Unit 3677